Citation Nr: 0431112	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his previously denied claims for service connection 
for a chronic low back disability for failure to submit new 
and material evidence.

In January 2004, the Board reopened and remanded the 
veteran's claim for a low back disability.  It also 
determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for bilateral pes planus.  


FINDING OF FACT

The veteran's low back disorders (diagnosed as degenerative 
disc disease and chronic lumbar facet syndrome) are not the 
result of a disease or injury in service.  


CONCLUSION OF LAW

Service connection for a low back disability is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Specifically, the veteran contends that his chronic low back 
disability began during active service as a result of an 
injury.

Service medical records show normal musculoskeletal findings 
on entrance into service in 1973 and reports of treatment for 
low back complaints in 1974 related to leg length 
discrepancies and mild muscle sprain due to a falling injury 
against a sharp table corner.  He was put on physical profile 
in February 1974 for paraspinal muscle spasm.  He was put on 
physical profile in April 1974 for low back pain.  He was 
seen in May 1974 for a mild muscle sprain after falling on 
the sharp corner of a table.  He was seen in August 1974, and 
the examiner diagnosed him with low back pain, which was not 
symptomatic, but which was secondary to leg length 
discrepancy.  

A private MRI from September 1992 showed that at the L5-S1 
level, there was felt to be an annular tear in association 
with bulging as opposed to an actual focal protrusion.  

Dr. J.R. wrote a memo dated January 1993 in which he wrote 
that he thought the veteran would require a L5-S1 right 
laminectomy, and that he remained temporarily totally 
disabled for work for an indefinite time due to injury at 
work on July 16, 1992.  

The veteran was seen for physical therapy on his back from 
"Rebound Oklahoma" in 1993.  

Medical records of Dr. W.M., dated April 1995 and June 1995, 
show treatment for a February 1995 back injury from moving 
furniture but no mention of any connection with military 
service.  In April 1995, Dr. W.M. wrote that the veteran 
sustained his acute post-traumatic thoraco-lumbosacral strain 
as a direct result of force of the impact of his employment 
at Penney's.  

In a January 1997 rating decision, the RO denied the 
veteran's claim of service connection for acute post-
traumatic lumbosacral strain.  The RO denied the veteran's 
claims on the basis that a chronic low back disability was 
neither shown in, nor linked to active duty.

A MRI of the veteran's back conducted by VA in September 1998 
showed degenerative disc disease of the lumbar spine, mainly 
at L5-S1, with broad-based disc bulge posteriorly.  

The veteran was afforded a hearing before a traveling member 
of the Board in June 2003.  He opined that his back pain was 
due to his foot problem in service.  He stated that he 
experienced back pain when his shoes were adjusted in 
service.  He described hurting his back against the antenna 
of a plane in service.  He described his post-service 
injuries as aggravating his back.  He stated that the red 
mark where he hurt his back was about an inch above the belt.  
He testified that the first time he saw a doctor after 
service was at Tinker Air Force Base.  He described injuring 
his back after service at the Oklahoma League for the Blind 
and then with JC Penney's.  
 
The veteran was seen by Dr. J.R. in September 2003.  The 
examiner commented that the veteran's chronic lumbar facet 
syndrome was as likely as not due to striking the antenna on 
the bottom of a T38 aircraft in 1974.  

The veteran underwent a VA examination in February 2004.  The 
veteran described undergoing physical therapy at the VA 
hospital.  Diagnosis was degenerative disc disease at L5-S1 
with mild central disc bulge.  The examiner commented that 
there was no way that he could give an opinion of the 
veteran's current back condition being related to service 
without resorting to speculation because the veteran's 
official diagnosis of degenerative joint disease and mild 
central disc bulge was diagnosed after multiple post-service 
injuries.  He commented that no symptoms of herniated 
disc/bulging disc were seen on physical exam during service, 
and noted that the veteran had more lower back injuries after 
military service.  The examiner noted that the first 
diagnosis of degenerative disc disease and bulging disc was 
in the 1990s after the veteran suffered multiple lower back 
injuries after service.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated from January 2002, the RO informed 
the veteran what type of evidence he would have to submit to 
establish service connection for a disability.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the January 2002 
VCAA letter, the RO informed the veteran that the RO would 
get such things as medical records, employment records, or 
records from other Federal agencies and that it would obtain 
private medical records if the veteran returned a completed 
VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The January 
2002 letter told the veteran to complete a VA Form 21-4142 
for each provider he had seen, and to tell the RO where he 
had been treated for his condition.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Although the January 2002 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statements of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his back throughout the more than 2 years 
that his claim has been adjudicated.  The RO sent the veteran 
another VCAA letter in January 2004.  

There are no outstanding records to obtain.  Whenever the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  As 
a result, the veteran was provided the required notices and 
he was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § § 1110, 1131 (West 2002).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).

The veteran claims that his currently diagnosed low back 
disorders are the result of an injury incurred in service, or 
in the alternative, are due to adjustments made to his shoes 
in service.  While the service medical records do show 
treatment for the veteran's low back due to leg length 
discrepancies and an injury from falling against a table, the 
evidence does not show that the veteran's currently diagnosed 
low back disorders are the result of a disease or injury 
incurred in service.  

There are several medical opinions of record (from the 
private physicians Dr. J.R. and Dr. W.M. as well as from a VA 
doctor in February 2004); however, these opinions do not 
prove the veteran's case.  In April 1995, Dr. W.M. wrote that 
the veteran suffered an acute post-traumatic thoraco-
lumbosacral strain as a result of moving furniture at his 
place of employment in February 1995.  He did not mention the 
veteran's injuring his back in service.  

While Dr. J.R. stated in September 2003 that the veteran's 
lumbar facet syndrome was as likely as not due to striking an 
antenna on the bottom of a T38 aircraft in service in 1974, 
his opinion is weakened by an earlier opinion of his from 
January 1993.  At that time, Dr. J.R. wrote that the veteran 
needed low back surgery due to an injury incurred at work on 
July 16, 1992.  He did not mention any injuries in service in 
that opinion.

On the other hand, a VA doctor (after reviewing the claims 
file) stated in February 2004 that, "There is no way I can 
give an opinion of his current back condition being related 
to military service without resorting to speculation because 
[the] veteran's official diagnosis of degenerative joint 
disease and mild central disc bulge was diagnosed after 
multiple post-service injuries."  The examiner noted that no 
herniated disc was diagnosed during service.  
 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  




In comparing the different opinions, the greatest weight is 
given to the opinion of the VA doctor.  For one thing, the VA 
doctor had the claims folder to review while the other 
examiners did not.  Also, while Dr. J.R. did relate the 
veteran's current back condition to service in his September 
2003 opinion, in his earlier opinion, he related the 
veteran's back condition to a post-service injury.  For that 
reason, and because Dr. J.R. did not have the claims file to 
review, his opinion is discounted, and more weight is given 
to the VA opinion.  

In short, the preponderance of the evidence is against the 
veteran's claim.  The evidence shows that the veteran was 
treated for his low back in service, but was not seen after 
service for over 15 years.  When he was seen for his low back 
after service, it was because of work related injuries in 
1992 and 1995.  Furthermore, in comparing the medical 
opinions of record, the favorable opinion of Dr. J.R. was 
discounted and more weight was given to the VA opinion in 
which the examiner could not relate the veteran's current 
back disorders to service.  Furthermore, the opinion of Dr. 
W.M. did not help the veteran as the doctor stated that the 
veteran's back strain was due to moving furniture.
 
Although the veteran claims that his current back disorder is 
due to an injury sustained in service, or in the alternative, 
is due to care he was given for his leg length discrepancies, 
he is not a medical professional who can make such a 
determination.  The veteran is competent to describe symptoms 
he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).





As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a low back 
disability must be denied.  38 U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a low back disability 
is denied.  




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



